DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims						-Receipt Date 12/14/2020
Applicant Arguments						-Receipt Date 12/14/2020		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 12/14/2020. Claims 1-20 are pending. Claims 1, 3 9-10, and 16-17 are amended. 

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
Applicant submits:
“Claim 1 is amended to clarify that the initial assignment of an execution resource "is based on an assignment of another operation whose output is needed by the operation." None of the cited references - Sheaffer, Martell, Sodani, Fellerman - describes an initial, subsequent, or alternate assignment of an operation based on the assignment of another operation whose output the operation needs.” (Remarks, page 8)
	However, this argument is not persuasive. Amended claim 1 recites:
 receiving, at an execution unit of the processor, an initial assignment of an assigned execution resource among two or more execution resources to execute an operation, wherein an instruction includes two or more operations and the initial assignment of the assigned execution resource is based on an assignment of another operation whose output is needed by the operation;
	The claim requires an execution unit to receive an initial assignment of an execution resource to execution an operation, where the initial assignment is based on an assignment of another operation whose output is needed by the operation. Sheaffer teaches a scheduler that initially schedules/assigns instructions to execution slots which correspond to execution units (col 3 lines 48-67), the instructions prescheduled to the execution slots are an initial assignment of an assigned execution resource to execute an operation and since the prescheduled instructions are received at execution units, the initial assignment of an execution resource to execute an operation of a prescheduled instruction is received at the execution unit. Sheaffer further teaches that the scheduler takes into account data dependencies when scheduling instructions (col 4 lines 25-28), particularly, that data dependencies (which is when an instruction depends on another instruction for its source operands, i.e. when an output of another operation is needed by an operation, see Sheaffer col 1 lines 45-52) may prevent scheduling an instructions into all instruction slots such that the issue unit may need to wait one or more cycles before issuing a next instruction vector (col 5 lines 4-6 and lines 39-36). This indicates that when there are data dependencies, i.e. when the output of another operation/instruction is needed by an operation/instruction, Sheaffer will schedule the data dependent instruction based on the instruction it is dependent upon having already been assigned. That is, Sheaffer further teaches the initial assignment of the assigned execution resource is based on an assignment of another operation whose output is needed by the operation;
	In the interest of compact prosecution, Examiner notes that the limitations added appear to relate to scheduling/issuing with data dependency in mind (e.g. to avoid data hazards).  Examiner notes that assigning instructions and execution resources based on data dependency is taught by Sheaffer and is generally well-known in the art. Examiner suggests to incorporate further language if there are additional details unique to Applicant's implementation to the assigning of execution resources based on data dependency.

Claim Objections
Claims 3, 10, and 17 are objected to because of the following informalities:  
Claims 3, 10, and 17- “the data” should be “ 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-10, 13-14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sheaffer US 6,351,802 in view of Martell et al. US 5,519,864 (hereinafter, Martell)
Regarding claim 1, Sheaffer teaches:
1. A method of performing instruction scheduling during execution in a processor, the method comprising: 
receiving, at an execution unit of the processor, an initial assignment of an assigned execution resource among two or more execution resources to execute an operation (col 3 lines 48-54 and lines 63-67: the scheduler schedules/assigns instructions to execution slots corresponding to execution units which receive the scheduled instruction), wherein an instruction includes two or more operations (col 3 lines 34-40: the instructions are decoded into micro-ops, i.e. two or more operations) and the initial assignment of the assigned execution resource is based on an assignment of another operation whose output is needed by the operation (col 1 lines 45-52, col 5 lines 4-6 and col 5 lines 39-36: the initial assignment of an instruction to an execution resource by the scheduler is based on data dependencies, i.e. based on another instruction/operation whose output is needed by the instruction/operation, since the instruction will delay until the previous instruction is scheduled/assigned before it can be scheduled/assigned); 
determining, whether another execution resource among the two or more execution resources is available to execute the operation (col 4 lines 25-28: the scheduler determines the available execution resources when scheduling instructions);
	Although Sheaffer teaches determining available execution units when scheduling instructions (col 4 lines 25-28) and an embodiment which uses a second scheduler near the execution units (col 6 lines 16-35), Sheaffer does not explicitly teach determining if another execution resource is available at the execution unit and using that other execution resource to execute the operation. That is, Sheaffer does not explicitly teach:
based on determining that the assigned execution resource is not available, determining, at the execution unit, whether another execution resource among the two or more execution resources is available to execute the operation; and 
based on determining that the other execution resource is available, executing the operation with the other execution resource.
	However, in the analogous art of scheduling instructions, Martell teaches:
dynamically determining that an execution resource is not available, and whether another execution resource among the two or more execution resources is available to execute the operation (col 6 line 63-col 7 line 25: a micro-op is dynamically scheduled to the first available execution unit, which involves determining the execution resources that are and aren’t available); and 
based on determining that the other execution resource is available, executing the operation with the other execution resource (col 6 line 63-col 7 line 25: the micro-op is dispatched to a functional unit based on determining it is available)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the second scheduler of the alternate embodiment of Sheaffer to dynamically schedule micro-ops as taught by Martell. This combination would teach:
based on determining that the assigned execution resource is not available, determining, at the execution unit, whether another execution resource among the two or more execution resources is available to execute the operation (the second scheduler of Sheaffer is near/at the execution unit and receives scheduling suggestions from the instruction scheduling unit, see Sheaffer col 6 lines 16-35, the first scheduling unit of Sheaffer schedules/assigns instructions to execution units, see Sheaffer col 3 lines 40-54 and Martell’s static allocation col 7 lines 1-25, and the second scheduling unit is modified to perform the dynamic binding taught by Martell that may determine the assigned execution resource is not available at the execution unit); and 
based on determining that the other execution resource is available, executing the operation with the other execution resource (based on the second scheduler determining another execution resource is available during its dynamic scheduling, the micro-op is executed with the other execution resource).
	One of ordinary skill in the art would have been motivated to make this modification to yield the benefits of partial/static binding such as fast scheduling while also yielding the performance benefits of dynamic binding/scheduling such as improvements to performance (Martell col 7 lines 9-12).

	Regarding claim 2, Sheaffer in view of Martell teaches:
2. The method according to claim 1, further comprising an instruction sequencing unit of the processor, which precedes the execution unit in a pipeline processing arrangement, providing the initial assignment of the assigned execution resource to the execution unit (Sheaffer col 3 lines 40-54 and col 6 lines 16-35: the instruction scheduler is placed before the execution unit in a pipeline arrangement, see also Fig. 2, and the instruction scheduler schedules/assigns the instructions to the execution slots of execution units as a suggestion/initial assignment).

	Regarding claim 3, Sheaffer in view of Martell teaches:
3. The method according to claim 2, further comprising the execution unit notifying the instruction sequencing unit that the other execution resource will process the operation based on the determining that the assigned execution resource is not available, on determining that the data needed by the operation is available, and on the determining that the other execution resource is available (Martell col 7 lines 1-40: the ready bit generation logic contains EU availability logic that notifies the micro-op scheduler of the functional units availability and that data for the micro-op is available, in the combination this logic will notify to the instruction schedulers of Sheaffer and if the suggested resource is not available this notification may indicate that another resource is available and will be used).

	Regarding claim 6, Sheaffer in view of Martell teaches:
6. The method according to claim 2, further comprising the execution unit notifying the instruction sequencing unit and precluding the instruction sequencing unit from sending an additional operation based on determining that the assigned execution resource is available to execute the operation and that others of the two or more execution resources are not available (Sheaffer col 4 lines 23-28 and col 5 lines 26-37: the instruction scheduler may be precluded from sending an additional operation once it considers the execution latency of an issued instruction and the available execution units; Martell col 7 lines 1-25: in the combination, the execution units notify the scheduler of the availability of function units which would preclude the scheduler from sending an additional operation based on the notification of availability from the functional units, i.e. if neither the assigned nor additional functional units are available for an additional micro-op).

	Regarding claim 7, Sheaffer in view of Martell teaches:
7. The method according to claim 2, further comprising the execution unit notifying the instruction sequencing unit and precluding the instruction sequencing unit from sending an additional operation until one of the two or more execution resources becomes available based on the determining that the assigned execution resource is not available and on the determining that the other execution resource is available to execute the operation (Sheaffer col 4 lines 23-28 and col 5 lines 26-37: the instruction scheduler may be precluded from sending an additional operation once it considers the execution latency of an issued instruction and the available execution units; Martell col 7 lines 1-25: in the combination, the execution units notify the scheduler of the availability of function units which would preclude the scheduler from sending an additional operation based on the notification of availability from the functional units, i.e. if neither the assigned nor additional functional units are available for an additional micro-op).


9. A processor to perform instruction scheduling during execution, the processor comprising: 
an execution unit including execution resources (col 3 lines 34-54: the execution unit contains execution resources for different instructions); 
an instruction sequencing unit configured to assign an assigned execution resource among the execution resources to execute an operation (col 3 lines 48-54 and lines 63-67: the scheduler schedules/assigns instructions to execution slots corresponding to execution units which receive the scheduled instruction), wherein the assigned execution resource is based on an assignment of another operation whose output is needed by the operation (col 1 lines 45-52, col 5 lines 4-6 and col 5 lines 39-36: the initial assignment of an instruction to an execution resource by the scheduler is based on data dependencies, i.e. based on another instruction/operation whose output is needed by the instruction/operation, since the instruction will delay until the previous instruction is scheduled/assigned before it can be scheduled/assigned); and 
a local scheduler of the execution unit (col 6 lines 16-35: a second scheduler is also used in an alternate embodiment) 
	Although Sheaffer teaches determining available execution units when scheduling instructions (col 4 lines 25-28) and an embodiment which uses a second scheduler near the execution units (col 6 lines 16-35), Sheaffer does not explicitly teach determining if another execution resource is available at the execution unit and using that other execution resource to execute the operation. That is, Sheaffer does not explicitly teach:
the local scheduler configured to determine whether another execution resource among the execution resources is available to execute the operation based on determining that the assigned execution resource is not available, wherein the other execution resource executes the operation based on the local scheduler determining that the assigned execution resource is not available and that the other execution resource is available.
However, in the analogous art of scheduling instructions, Martell teaches:
dynamically determining that an execution resource is not available, and whether another execution resource among the two or more execution resources is available to execute the operation (col 6 line 63-col 7 line 25: a micro-op is dynamically scheduled to the first available execution unit, which involves determining the execution resources that are and aren’t available); and 
based on determining that the other execution resource is available, the other execution resource executes the operation (col 6 line 63-col 7 line 25: the micro-op is dispatched to a functional unit based on determining it is available)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the second scheduler of Sheaffer to dynamically schedule micro-ops as taught by Martell. This combination would teach:
the local scheduler configured to determine whether another execution resource among the execution resources is available to execute the operation based on determining that the assigned execution resource is not available, wherein the other execution resource executes the operation based on the local scheduler determining that the assigned execution resource is not available and that the other execution resource is available (the second scheduler of Sheaffer is a local scheduler since it is near/at the execution unit and receives scheduling suggestions from the instruction scheduling unit, see Sheaffer col 6 lines 16-35, the first scheduling unit of Sheaffer schedules/assigns instructions to execution units, see Sheaffer col 3 lines 40-54 and Martell’s static allocation col 7 lines 1-25, and the second scheduling unit is modified to perform the dynamic binding taught by Martell that may determine the assigned execution resource is not available at the execution unit)
	One of ordinary skill in the art would have been motivated to make this modification to yield the benefits of partial/static binding such as fast scheduling while also yielding the performance benefits of dynamic binding/scheduling such as improvements to performance (Martell col 7 lines 9-12).

	Regarding claim 10, Sheaffer in view of Martell teaches:
10. The processor according to claim 9, wherein the local scheduler is configured to notify the instruction sequencing unit that the other execution resource will process the operation based on determining that the assigned execution resource is not available, that the data needed by the operation is available, and that the other execution resource is available (Martell col 7 lines 1-40: the ready bit generation logic contains EU availability logic that notifies the micro-op scheduler of the functional units availability and that data for the micro-op is available, in the combination this logic will notify to the instruction schedulers of Sheaffer and if the suggested resource is not available this notification may indicate that another resource is available and will be used).

	Regarding claim 13, Scheaffer in view of Martell teaches:
13. The processor according to claim 9, wherein the local scheduler is configured to notify the instruction sequencing unit and preclude the instruction sequencing unit from sending an additional operation based on determining that the assigned execution resource is available to execute the operation and that no other execution resources among the execution resources are available (Sheaffer col 4 lines 23-28 and col 5 lines 26-37: the instruction scheduler may be precluded from sending an additional operation once it considers the execution latency of an issued instruction and the available execution units; Martell col 7 lines 1-25: in the combination, the execution units notify the scheduler of the availability of function units which would preclude the scheduler from sending an additional operation based on the notification of availability from the functional units, i.e. if neither the assigned nor additional functional units are available for an additional micro-op).

	Regarding claim 14, Scheaffer in view of Martell teaches:
14. The processor according to claim 9, wherein the local scheduler is configured to notify the instruction sequencing unit and preclude the instruction sequencing unit from sending an additional operation until one of the execution resources becomes available based on determining that the assigned execution resource is not available and that the other execution resource is available to execute the operation (Sheaffer col 4 lines 23-28 and col 5 lines 26-37: the instruction scheduler may be precluded from sending an additional operation once it considers the execution latency of an issued instruction and the available execution units; Martell col 7 lines 1-25: in the combination, the execution units notify the scheduler of the availability of function units which would preclude the scheduler from sending an additional operation based on the notification of availability from the functional units, i.e. if neither the assigned nor additional functional units are available for an additional micro-op).

	Regarding claim 16, Sheaffer teaches:
16. An execution unit of a processor, comprising: 
two or more execution resources (col 3 lines 34-54: the execution unit contains execution resources for different instructions, i.e. two or more execution resources); and 
a local scheduler (col 6 lines 16-35: a second scheduler is also used in an alternate embodiment) and an instruction sequencing unit generating an assignment of an assigned execution resource among the two or more execution resources to execute an operation (col 3 lines 48-54 and lines 63-67: the scheduler schedules/assigns instructions to execution slots corresponding to execution units which receive the scheduled instruction) and the assigned execution resource is based on an assignment of another operation whose output is needed by the operation (col 1 lines 45-52, col 5 lines 4-6 and col 5 lines 39-36: the initial assignment of an instruction by the scheduler is based on data dependencies, i.e. based on another instruction/operation whose output is needed by the instruction/operation, since the instruction will delay until the previous instruction is scheduled/assigned before it can be scheduled/assigned). 
	Although Sheaffer teaches determining available execution units when scheduling instructions (col 4 lines 25-28) and an embodiment which uses a second scheduler near the execution units (col 6 lines 16-35), Sheaffer does not explicitly teach determining if another execution resource is available at the execution unit and using that other execution resource to execute the operation. That is, Sheaffer does not explicitly teach:
the local scheduler configured to obtain, from the instruction sequencing unit, an assignment and to determine whether another execution resource among the execution resources is available to execute the operation based on determining that the assigned execution resource is not available, wherein the other execution resource executes the operation based on the local scheduler determining that the assigned execution resource is not available and that the other execution resource is available.
However, in the analogous art of scheduling instructions, Martell teaches:
determining that an execution resource is not available, and whether another execution resource among the two or more execution resources is available to execute the operation (col 6 line 63-col 7 line 25: a micro-op is dynamically scheduled to the first available execution unit, which involves determining the execution resources that are and aren’t available); and 
based on determining that the other execution resource is available, the other execution resource executes the operation (col 6 line 63-col 7 line 25: the micro-op is dispatched to a functional unit based on determining it is available)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the second scheduler of Sheaffer to dynamically schedule micro-ops as taught by Martell. This combination would teach:
the local scheduler configured to obtain, from the instruction sequencing unit, an assignment and to determine whether another execution resource among the execution resources is available to execute the operation based on determining that the assigned execution resource is not available, wherein the other execution resource executes the operation based on the local scheduler determining that the assigned execution resource is not available and that the other execution resource is available (the second scheduler of Sheaffer is a local scheduler since it is near/at the execution unit and receives scheduling suggestions from the instruction scheduling unit, see Sheaffer col 6 lines 16-35, the first scheduling unit of Sheaffer schedules/assigns instructions to execution units, see Sheaffer col 3 lines 40-54 and Martell’s static allocation col 7 lines 1-25, and the second scheduling unit is modified to perform the dynamic binding taught by Martell that may determine the assigned execution resource is not available at the execution unit).


	Regarding claim 17, Sheaffer in view of Martell teaches:
17. The execution unit according to claim 16, wherein the local scheduler is configured to notify the instruction sequencing unit that the other execution resource will process the operation based on determining that the assigned execution resource is not available, that the data needed by the operation is available, and that the other execution resource is available (Martell col 7 lines 1-40: the ready bit generation logic contains EU availability logic that notifies the micro-op scheduler of the functional units availability and that data for the micro-op is available, in the combination this logic will notify to the instruction schedulers of Sheaffer and if the suggested resource is not available this notification may indicate that another resource is available and will be used) or to notify the instruction sequencing unit to retry sending the operation for execution based on determining that the assigned execution resource is not available and that the other execution resource is also not available.
	

	Regarding claim 19, Sheaffer in view of Martell teaches:
19. The execution unit according to claim 16, wherein the local scheduler is configured to notify the instruction sequencing unit and preclude the instruction sequencing unit from sending an additional operation based on determining that the assigned execution resource is available to execute the operation and no other execution resources among the execution resources are available (Sheaffer col 4 lines 23-28 and col 5 lines 26-37: the instruction scheduler may be precluded from sending an additional operation once it considers the execution latency of an issued instruction and the available execution units; Martell col 7 lines 1-25: in the combination, the execution units notify the scheduler of the availability of function units which would preclude the scheduler from sending an additional operation based on the notification of availability from the functional units, i.e. if neither the assigned nor additional functional units are available for an additional micro-op)  or until one of the execution resources becomes available based on determining that the assigned execution resource is not available and that the other execution resource is available to execute the operation 

Claims 4-5, 11-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sheaffer US 6,351,802 in view of Martell et al. US 5,519,864 (hereinafter, Martell) and Sodani et al. US 7,502,912 (hereinafter, Sodani).
	Regarding claim 4, Sheaffer in view of Martell teaches:
4. The method according to claim 2, further comprising the execution unit notifying the instruction sequencing unit to try sending the operation for execution based on the determining that the assigned execution resource is not available and based on also determining that no other execution resource among the two or more execution resources is available (Sheaffer col 4 lines 25-28 and Martell col 7 lines 1-40: the first instruction scheduler of Scheaffer schedules instructions based on the available resources, where it is notified the available resources using the availability logic taught by Martell).
	Sheaffer in view of Martell does not explicitly teach:
the instruction sequencing unit to retry sending the operation for execution
	However, in the analogous art of scheduling operations, Sodani teaches:
to retry sending the operation for execution (col 3 lines 30-58: instructions that were not executed correctly are rescheduled to minimize the time spent in the scheduler)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the instruction scheduler of Sheaffer to retry sending instructions that weren’t able to execute initially as taught by Sodani. One of ordinary skill in the art would have been motivated to make this modification to maximize the efficiency of the scheduler dispatching instructions (Sodani col 3 lines 48-58).	

	Regarding claim 5, Sheaffer in view of Martell teaches: 
5. The method according to claim 2, further comprising the execution unit notifying the instruction sequencing unit not to try sending the operation for execution, based on the determining that the assigned execution resource is not available and on determining that no other execution resource among the two or more execution resources is available, until one of the two or more execution resources becomes available (Sheaffer col 4 lines 25-28, col 5 lines 28-37, and Martell col 7 lines 1-40: the instruction scheduler of Scheaffer schedules instructions based on the available resources and may wait until resource become available before sending them for execution, where it is notified the available resources using the availability logic taught by Martell, ).
	Sheaffer in view of Martell does not explicitly teach:
the instruction sequencing unit to retry sending the operation for execution
	However, in the analogous art of scheduling operations, Sodani teaches:
to retry sending the operation for execution (col 3 lines 30-58: instructions that were not executed correctly are rescheduled to minimize the time spent in the scheduler)


	Regarding claim 11, Sheaffer in view of Martell teaches:
11. The processor according to claim 9, wherein the local scheduler is configured to notify the instruction sequencing unit to try sending the operation for execution based on determining that the assigned execution resource is not available and that the other execution resource is also not available (Sheaffer col 4 lines 25-28 and Martell col 7 lines 1-40: the first instruction scheduler of Scheaffer schedules instructions based on the available resources, where it is notified the available resources using the availability logic taught by Martell).
	Sheaffer in view of Martell does not explicitly teach:
the instruction sequencing unit to retry sending the operation for execution
	However, in the analogous art of scheduling operations, Sodani teaches:
to retry sending the operation for execution (col 3 lines 30-58: instructions that were not executed correctly are rescheduled to minimize the time spent in the scheduler)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the instruction scheduler of Sheaffer to retry sending instructions that weren’t able to execute initially as taught by Sodani. One of ordinary skill in the art would have been motivated to make this modification to maximize the efficiency of the scheduler dispatching instructions (Sodani col 3 lines 48-58).	

	Regarding claim 12, Sheaffer in view of Martell teaches:
12. The processor according to claim 9, wherein the local scheduler is configured to notify the instruction sequencing unit not to try sending the operation for execution, based on determining that the assigned execution resource is not available and that no other execution resource among the execution resources is available, until one of the execution resources becomes available (Sheaffer col 4 lines 25-28, col 5 lines 28-37, and Martell col 7 lines 1-40: the instruction scheduler of Scheaffer schedules instructions based on the available resources and may wait until resource become available before sending them for execution, where it is notified the available resources using the availability logic taught by Martell, ).
	Sheaffer in view of Martell does not explicitly teach:
the instruction sequencing unit to retry sending the operation for execution
	However, in the analogous art of scheduling operations, Sodani teaches:
to retry sending the operation for execution (col 3 lines 30-58: instructions that were not executed correctly are rescheduled to minimize the time spent in the scheduler)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the instruction scheduler of Sheaffer to retry sending instructions that weren’t able to execute initially as taught by Sodani such that Sheaffer does not retry sending operations until execution resources become available. One of ordinary skill in the art would have been motivated to make this modification to maximize the efficiency of the scheduler dispatching instructions (Sodani col 3 lines 48-58).

Regarding claim 18, Sheaffer in view of Martell teaches:
18. The execution unit according to claim 16, wherein the local scheduler is configured to notify the instruction sequencing unit not to try sending the operation for execution, based on determining that the assigned execution resource is not available and that no other execution resource among the execution resources is available, until one of the execution resources becomes available (Sheaffer col 4 lines 25-28, col 5 lines 28-37, and Martell col 7 lines 1-40: the instruction scheduler of Scheaffer schedules instructions based on the available resources and may wait until resource become available before sending them for execution, where it is notified the available resources using the availability logic taught by Martell, ).
	Sheaffer in view of Martell does not explicitly teach:
the instruction sequencing unit to retry sending the operation for execution
	However, in the analogous art of scheduling operations, Sodani teaches:
to retry sending the operation for execution (col 3 lines 30-58: instructions that were not executed correctly are rescheduled to minimize the time spent in the scheduler)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the instruction scheduler of Sheaffer to retry sending instructions that weren’t able to execute initially as taught by Sodani such that Sheaffer does not retry sending operations until execution resources become available. One of ordinary skill in the art would have been motivated to make this modification to maximize the efficiency of the scheduler dispatching instructions (Sodani col 3 lines 48-58).

Claims 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheaffer US 6,351,802 in view of Martell et al. US 5,519,864 (hereinafter, Martell) and Fetterman et al. US 5,615,385 (hereinafter, Fetterman).
	Regarding claim 8, Sheaffer in view of Martell teaches:
8. The method according to claim 1, further comprising the assigned execution resource to obtain an operand needed to execute the operation based on determining that the assigned execution resource is available and the other execution resource to obtain the operand based on determining that the assigned execution resource is not available and that the other execution resource is available (Sheaffer col 3 lines 34-54, col 5 lines 12-17, and col 6 lines 16-35: the instruction slots contain source operands which go to the corresponding execution unit, which is either the execution unit assigned by the first scheduler or the other execution unit assigned by the second scheduler when the first execution unit is not available).
	Sheaffer in view of Martell does not explicitly teach
the assigned execution resource using a multiplexer of the execution resource to obtain an operand and the other execution resource using a multiplexer of the other execution resource to obtain the operand
	However, Fetterman teaches multiplexing and control circuitry for manipulating data sources to be supplied to functional units (Abstract). In particular, Fetterman teaches:
a first execution resource using a multiplexer of the execution resource to obtain an operand and another execution resource using a multiplexer of the other execution resource to obtain the operand (col 7 lines 35-55: each functional unit uses multiplexers to obtain operands, see also Fig. 4)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the functional units of Sheaffer in view of Martell to use multiplexers for obtaining operands as taught by Fetterman. One of ordinary skill in the art would have been motivated to make this modification because using multiplexers is a known technique on the known device of a computer processors for routing data and would yield the predictable result of efficiently enabling routing data from multiple possible sources. 

	Regarding claim 15, Sheaffer in view of Martell teaches:
15. The processor according to claim 9, , wherein the assigned execution resource obtains an operand needed to execute the operation based on the local scheduler determining that the assigned execution resource is available and the other execution resource obtains the operand based on the local scheduler determining that the assigned execution resource is not available and that the other execution resource is available (Sheaffer col 3 lines 34-54, col 5 lines 12-17, and col 6 lines 16-35: the instruction slots contain source operands which go to the corresponding execution unit, which is either the execution unit assigned by the first scheduler or the other execution unit assigned by the second scheduler when the first execution unit is not available).
	Sheaffer in view of Martell does not explicitly teach:
a multiplexer of each of the execution resources obtaining operands;
	However, Fetterman teaches multiplexing and control circuitry for manipulating data sources to be supplied to functional units (Abstract). In particular, Fetterman teaches:
a multiplexer of each of the execution resources obtaining operands (col 7 lines 35-55: each functional unit uses multiplexers to obtain operands, see also Fig. 4)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the functional units of Sheaffer in view of Martell to use multiplexers for obtaining operands as taught by Fetterman. One of ordinary skill in the art would have been motivated to make this modification because using multiplexers is a known technique on the known device of a computer processors for routing data and would yield the predictable result of efficiently enabling routing data from multiple possible sources. 


20. The execution unit according to claim 16, wherein the assigned execution resource obtains an operand needed to execute the operation based on the local scheduler determining that the assigned execution resource is available and the other execution resource obtains the operand based on the local scheduler determining that the assigned execution resource is not available and that the other execution resource is available (Sheaffer col 3 lines 34-54, col 5 lines 12-17, and col 6 lines 16-35: the instruction slots contain source operands which go to the corresponding execution unit, which is either the execution unit assigned by the first scheduler or the other execution unit assigned by the second scheduler when the first execution unit is not available).
	Sheaffer in view of Martell does not explicitly teach:
a multiplexer of each of the execution resources obtaining operands;
	However, Fetterman teaches multiplexing and control circuitry for manipulating data sources to be supplied to functional units (Abstract). In particular, Fetterman teaches:
a multiplexer of each of the execution resources obtaining operands (col 7 lines 35-55: each functional unit uses multiplexers to obtain operands, see also Fig. 4)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the functional units of Sheaffer in view of Martell to use multiplexers for obtaining operands as taught by Fetterman. One of ordinary skill in the art would have been motivated to make this modification because using multiplexers is a known technique on the known device of a computer processors for routing data and would yield the predictable result of efficiently enabling routing data from multiple possible sources. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476.  The examiner can normally be reached on Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/K.A./Examiner, Art Unit 2183                                                                                                                                                                                                        
	
	
/William B Partridge/Primary Examiner, Art Unit 2183